  Case 4:19-cv-07966-JST Document 32 Filed 07/02/20 Page 1 of 1




                                          UNLOCKED BUSINESS STRATEGIES
                      04/21/2020




                                         Lisa Knight intake authorized by US corp AGENTS


UNLOCKED BUSINESS STRATEGIES                                04:22/2020




             100.00                       0




05/19/2020


                                              John L Hudak lic#1392295




                                         1204 ave u brooklyn ny 11229




    Service address for US CORP AGENTS 7014 13th ave Brooklyn NY
